SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

458
KA 08-02646
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SHAMALL KNIGHT, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered December 12, 2008. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
guilty plea of criminal possession of a weapon in the second degree
(Penal Law § 265.03 [3]), defendant contends that Supreme Court erred
in denying his motion to suppress evidence obtained by the police
following his arrest, including the loaded firearm he was charged with
possessing. We reject that contention. Defendant was arrested based
on information provided to the police by a confidential informant.
The informant telephoned a detective with whom he had a relationship
and stated that a black male wearing a brown hooded sweatshirt, jeans
and brown boots was in possession of a .380 caliber handgun in the
area of Lafayette Avenue and South Salina Street in Syracuse. The
informant also stated that the man with the gun was riding a “female
type bicycle.” The detective relayed that information to police
headquarters, and the information was then transmitted over the police
radio. Within minutes, two uniformed officers arrived at the
specified location and observed defendant, who matched the description
provided by the informant. Defendant was standing in front of a house
on South Salina Street, and there was a bicycle on the ground next to
him. Defendant ran inside the house when the marked police vehicle
stopped in front of it, and the officers gave chase. Defendant was
tackled inside the house by one of the officers, whereupon a handgun
fell onto the floor from defendant’s clothing.

     Contrary to defendant’s contention, the court did not err in
                                 -2-                           458
                                                         KA 08-02646

restricting defense counsel’s cross-examination of the detective with
respect to his understanding of the informant’s basis of knowledge.
The court properly determined that “the full factual predicate for the
warrantless search at issue could not be disclosed without
jeopardizing the confidential informant’s safety” (People v Merejildo,
305 AD2d 143, 143, lv denied 1 NY3d 540; see generally People v
Morales, 292 AD2d 253, 254-255). Stated otherwise, if the court had
required the detective to respond to defense counsel’s proposed line
of questioning, the identity of the informant would no longer have
been confidential.

     We further conclude that the informant’s basis of knowledge was
sufficiently established at the in camera Darden hearing (see People v
Darden, 34 NY2d 177). “Without disclosing the exact substance of the
Darden hearing testimony,” we conclude that the information from the
informant, in its totality, “provided ample basis to conclude that the
informant had a basis for his or her knowledge that defendant was in
possession of” a weapon (People v Lowe, 50 AD3d 516, 516, affd 12 NY3d
768). Defendant does not challenge the reliability of the informant,
who had provided accurate information to the police on many occasions
in the past, and we thus conclude that the People satisfied both
prongs of the Aguilar/Spinelli test (see People v Henry, 74 AD3d 1860,
lv denied 15 NY3d 852).

     We reject defendant’s further contention that the information
provided by the confidential informant was not sufficient to support
the officers’ pursuit of defendant into the house, where he admittedly
did not reside. We conclude that, at a minimum, the officers had
“reasonable suspicion to stop and detain defendant based on the
totality of the circumstances, including a radio transmission
providing a general description of the perpetrator[ ] of [the] crime .
. .[,] the . . . proximity of the defendant to the site of the crime,
the brief period of time between the crime and the discovery of the
defendant near the location of the crime, and the [officers’]
observation of the defendant, who matched the radio-transmitted
description” (People v Moss, 89 AD3d 1526, 1527, lv denied 18 NY3d 855
[internal quotation marks omitted]). Defendant’s flight upon seeing
the officers exit their marked patrol vehicle further established the
informant’s reliability (see People v Norman, 66 AD3d 1473, 1474, lv
denied 13 NY3d 940; see generally People v Lee, 258 AD2d 352, lv
denied 93 NY2d 900), and increased the degree of suspicion (see People
v Pines, 99 NY2d 525, 526). Thus, the pursuit and forcible detention
of defendant by the officers thereafter was justified (see id. at 526-
527; People v Wilson, 49 AD3d 1224, 1224-1225, lv denied 10 NY3d 966).

     We have reviewed defendant’s remaining contentions and conclude
that they lack merit.




Entered:   April 27, 2012                       Frances E. Cafarell
                                                Clerk of the Court